                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                               EASTERN DIVISION

JESSICA CANADY TRAVIS,                        )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )       CASE NO. 3:17-cv-387-GMB
                                              )       [WO]
                                              )
NANCY A. BERRYHILL, Acting                    )
Commissioner, Social Security                 )
Administration                                )
                                              )
       Defendant.                             )

                        MEMORANDUM OPINION AND ORDER

       On November 6, 2014, Plaintiff Jessica Canady Travis applied for disability

insurance benefits under Title II of the Social Security Act, alleging a disability onset date

of September 15, 2014.       Travis’ application for benefits was denied at the initial

administrative level. She then requested a hearing before an Administrative Law Judge

(“ALJ”). The ALJ held a hearing on March 24, 2016. He denied Travis’ claims on June

1, 2016. Travis requested a review of the ALJ’s decision by the Appeals Council, which

declined review on April 28, 2017. As a result, the ALJ’s decision became the final

decision of the Commissioner of the Social Security Administration (the “Commissioner”)

as of April 28, 2017.

       Travis’ case is now before the court for review pursuant to 42 U.S.C. §§ 405(g) and

1383(c)(3). Under 28 U.S.C. § 636(c)(1) and Rule 73 of the Federal Rules of Civil

Procedure, the parties have consented to the full jurisdiction of the undersigned United
States Magistrate Judge. Based on its careful review of the parties’ submissions, the

relevant law, and the record as a whole, the court concludes that the decision of the

Commissioner is due to be REVERSED and REMANDED.

                              I. STANDARD OF REVIEW

       The court reviews a Social Security appeal to determine whether the

Commissioner’s decision “is supported by substantial evidence and based upon proper

legal standards.” Lewis v. Callahan, 125 F.3d 1436, 1439 (11th Cir. 1997). The court will

reverse the Commissioner’s decision if it is convinced that the decision was not supported

by substantial evidence or that the proper legal standards were not applied. Carnes v.

Sullivan, 936 F.2d 1215, 1218 (11th Cir. 1991). The court “may not decide the facts anew,

reweigh the evidence, or substitute its judgment for that of the Commissioner,” but rather

“must defer to the Commissioner’s decision if it is supported by substantial evidence.”

Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1997) (citation and internal quotation marks

omitted). “Even if the evidence preponderates against the Secretary’s factual findings, [the

court] must affirm if the decision reached is supported by substantial evidence.” Martin v.

Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990). Moreover, reversal is not warranted even

if the court itself would have reached a result contrary to that of the factfinder. See Edwards

v. Sullivan, 937 F.2d 580, 584 n.3 (11th Cir. 1991).

       The substantial evidence standard is met “if a reasonable person would accept the

evidence in the record as adequate to support the challenged conclusion.” Holladay v.

Bowen, 848 F.2d 1206, 1208 (11th Cir. 1988) (quoting Boyd v. Heckler, 704 F.2d 1207,

1209 (11th Cir. 1983)). The requisite evidentiary showing has been described as “more


	                                             2
than a scintilla, but less than a preponderance.” Bloodsworth v. Heckler, 703 F.2d 1233,

1239 (11th Cir. 1983). The court must scrutinize the entire record to determine the

reasonableness of the decision reached and cannot “act as [an] automaton[] in reviewing

the [Commissioner’s] decision.” Hale v. Bowen, 831 F.2d 1007, 1010 (11th Cir. 1987).

Thus, the court must consider evidence both favorable and unfavorable to the

Commissioner’s decision. Swindle v. Sullivan, 914 F.2d 222, 225 (11th Cir. 1990).

         The court will reverse the Commissioner’s decision on plenary review if the

decision applies incorrect law or fails to provide the court with sufficient reasoning to

determine that the Commissioner properly applied the law. Id. (citing Keeton v. Dep’t of

Health & Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994)). There is no presumption

that the Commissioner’s conclusions of law are valid. Id.

                II. STATUTORY AND REGULATORY FRAMEWORK

         To qualify for disability benefits, a claimant must show the “inability to engage in

any substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A)

& 416(i). A physical or mental impairment is “an impairment that results from anatomical,

physiological, or psychological abnormalities which are demonstrated by medically

acceptable clinical and laboratory diagnostic techniques.” 42 U.S.C. § 423(d)(3). Travis

bears the burden of proving that she is disabled, and is responsible for producing evidence

sufficient to support her claim. See Ellison v. Barnhart, 355 F.3d 1272, 1276 (11th Cir.

2003).


	                                             3
       A determination of disability under the Social Security Act requires a five-step

analysis. 20 C.F.R. § 404.1520(a). The Commissioner must determine in sequence:

       (1) Is the claimant presently unable to engage in substantial gainful activity?
       (2) Are the claimant’s impairments severe?
       (3) Do the claimant’s impairments satisfy or medically equal one of the
           specific impairments set forth in 20 C.F.R. Pt. 404, Subpt. P, App. 1?
       (4) Is the claimant unable to perform her former occupation?
       (5) Is the claimant unable to perform other work given her residual
           functional capacity, age, education, and work experience?

See Frame v. Comm’r, Soc. Sec. Admin., 596 F. App’x 908, 910 (11th Cir. 2015). “An

affirmative answer to any of the above questions leads either to the next question, or, [at]

steps three and five, to a finding of disability. A negative answer to any question, other

than at step three, leads to a determination of ‘not disabled.’” McDaniel v. Bowen, 800 F.2d

1026, 1030 (11th Cir. 1986) (quoting 20 C.F.R. § 416.920(a)−(f)). “Once the finding is

made that a claimant cannot return to prior work the burden of proof shifts to the Secretary

to show other work the claimant can do.” Foote v. Chater, 67 F.3d 1553, 1559 (11th Cir.

1995) (citing Gibson v. Heckler, 762 F.2d 1516 (11th Cir. 1985)).

    III. FACTUAL BACKGROUND AND ADMINISTRATIVE PROCEEDINGS

       Jessica Travis was 35 years old at the time of the ALJ’s decision. R. 45. She lives

in a house with her husband and three children in Notasulga, Alabama. R. 45–46. Travis

has a twelfth-grade education. R. 46. Her primary complaints are sickle cell disease, carpal

tunnel syndrome, arthritis, high blood pressure, and anemia. R. 146. In the past, Travis has

worked as a teacher’s aide and as a daycare worker. R. 46–47. She has not engaged in

substantial gainful activity since September 15, 2015. R. 21.




	                                            4
       The ALJ held a hearing in Travis’ case on March 24, 2016. R. 39. At the hearing,

the ALJ posed the following hypothetical to a vocational expert (“VE”):

        I would like you to consider a hypothetical individual who has the same age,
        education and work background as the claimant, but who has the following
        functional capacity. This hypothetical individual could lift and carry up to
        20 pounds occasionally and 10 pounds frequently and could push and pull
        within those same exertional limits. The individual could stand or walk
        about six hours and could sit for at least six hours out of an eight-hour
        workday. The individual could perform occasional fine and gross
        manipulation with the left upper extremity and no more than frequent, fine
        and gross manipulation on the right. The individual could occasionally
        stoop, crouch, kneel, crawl and climb . . . Not ladders, ropes or scaffolding.
        Stairs would be possible. The individual could perform tasks not involving
        operation of vibrating tools or equipment or operation of motorized vehicles
        or heavy equipment. The individual could perform tasks not involving
        exposure to workplace hazards such as unprotected heights and dangerous
        moving machinery.

R. 57–58. The VE determined that this hypothetical individual could not work as a

teacher’s aide or daycare worker, but could work as a bakery worker, a counter clerk, or a

laminating machine off bearer. R. 58. The ALJ then asked whether that same individual

could find work if she was limited to lifting and carrying ten pounds occasionally, and less

than ten pounds frequently. R. 59. The VE concluded that no jobs at the sedentary level

would be available to this individual. R. 59.

       On April 8, 2016, after the hearing, Travis found herself back in the doctor’s office.

R. 788–89. Her primary treating physician, Dr. Kevin Jackson, noted that she was positive

for carpal tunnel syndrome. R. 789. In his treatment plan, Dr. Jackson limited Travis to

lifting and carrying five pounds because of this condition. R. 789.

       The ALJ issued his decision on June 1, 2016. R. 34. He found that Travis suffers

from the following severe impairments under 20 C.F.R. § 404.1520(c): obesity, history of


	                                               5
carpal tunnel and trigger finger syndrome status post release surgery, hypertension, and

anemia. R. 21. The ALJ also determined that Travis has the following non-severe

impairments: sickle cell trait, diarrhea status post cholecystectomy, remote history of ankle

fractures, and benign breast mass. R. 21. But the ALJ concluded at step three of the

analysis that none of Travis’ impairments, nor a combination of her impairments, satisfied

or medically equaled the severity of one of those listed in the applicable regulations. R. 22.

        At steps four and five, the ALJ found that Travis has the residual functional capacity

(“RFC”) to perform a range of light work.1 R. 23. He determined that she could lift and

carry up to 20 pounds occasionally and ten pounds frequently. R. 23.

        Ultimately, the ALJ determined that Travis is unable to perform any past relevant

work. R. 32. But considering Travis’ age, education, work experience, and RFC, he found

that there are jobs that she can perform that exist in significant numbers in the national

economy. R. 32. Therefore, the ALJ concluded that Travis is not disabled within the

meaning of the Social Security Act. R. 33. Based on these findings, the ALJ denied Travis’

claims. R. 19.

        The ALJ determined that Travis has the RFC to perform light work and lift up to 20

pounds occasionally and ten pounds frequently because he thought the evidence was

insufficient to support greater limitations. R. 30. At the administrative hearing, Travis


1
  “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying of objects
weighing up to 10 pounds. Even though the weight lifted may be very little, a job is in this category when
it requires a good deal of walking or standing, or when it involves sitting most of the time with some pushing
and pulling of arm or left controls. To be considered capable of performing a full or wide range of light
work, you must have the ability to do substantially all of these activities. If someone can do light work, we
determine that he or she can also do sedentary work, unless there are additional limiting factors such as loss
of fine dexterity or inability to sit for long periods of time.” 20 C.F.R. § 404.1567(b).


	                                                     6
testified that she cannot lift five pounds or more, and that her carpal tunnel syndrome causes

problems with her hands and arms. R. 48–49. But the ALJ concluded that Travis’

allegations were not fully supported by the evidence in the record and that her statements

considering the intensity, persistence, and limiting effects of her symptoms were not

entirely consistent with the medical evidence. R. 29–30. For example, he found that Dr.

Jackson’s treatment from September 2011 to February 2018 generally was conservative.

R. 28. He noted that after Travis underwent surgery for carpal tunnel, Dr. Jackson did not

refer her for any additional surgical care. R. 29. And although the ALJ acknowledged

Travis’ complaints of pain, he was persuaded by the fact that she was better able to care

for her kids after the surgery than before. R. 30. The ALJ found that most of Travis’

physical examinations were generally unremarkable, except for some areas related to her

subjective complaints. R. 29. He rejected Dr. Jackson’s opinion that Travis was unable to

find gainful employment, reasoning that Dr. Jackson may be overly sympathetic to his

long-term patient, that his treatment notes do not reflect disability, and that the ultimate

issue of disability is reserved to the Commissioner. R. 31. The ALJ did not address the

limitation that Dr. Jackson placed on Travis’ lifting abilities on April 8.2 Ultimately, the



2
  It is unclear whether the ALJ received the April 8 opinion before he issued his decision. Travis contends
that she submitted the evidence to the ALJ prior to his unfavorable decision. Doc. 13 at 11. But she also
asserts that this evidence was “new” when submitted to the Appeals Council. Doc. 13 at 10. The
Commissioner points out that there is no objective evidence indicating that the April 8 opinion was
submitted to the ALJ. Doc. 14 at 6. Because Travis argues that the Appeals Council improperly considered
“new” evidence, the court assumes that the opinion was not submitted to the ALJ. If the opinion was
submitted to the ALJ, it is likely that the ALJ committed reversible error by failing to state with specificity
the weight he gave Dr. Jackson’s April 8 opinion. See Hale v. Bowen, 831 F.2d 1007, 1012 (11th Cir. 1987)
(finding that an ALJ may discredit the diagnosis of a treating physician only if he has articulated specific
reasons for doing so). The court need not reach this issue, however, because it reverses on other grounds.



	                                                     7
ALJ determined that while the record reflected a history of carpal tunnel syndrome, this

condition was encompassed within the manipulative and exertional limitations expressed

in the RFC. R. 30.

                                   IV. DISCUSSION

       Travis presents four issues on appeal: (1) whether the Appeals Council erred by

failing to consider new and material evidence; (2) whether the ALJ failed to consider the

opinion of treating physician Dr. Ronald Hillyer; (3) whether the ALJ failed to consider

the April 8, 2016 opinion of Dr. Kevin Jackson; and (4) whether the ALJ’s RFC finding is

based on substantial evidence. Because the court agrees that the Appeals Council did not

properly consider the April 8 opinion of Dr. Jackson, any discussion of Travis’ remaining

arguments is pretermitted.

       Travis argues that the Appeals Council erred by declining to review her case because

the ALJ’s opinion was not supported by substantial evidence (Doc. 13 at 16), and because

the Council did not consider the new, material, and chronologically relevant evidence (Dr.

Jackson’s April 8, 2016 treatment plan) that it received. Doc. 13 at 11.

       A claimant is generally permitted to present new evidence at each stage of the

administrative process. Ingram v. Comm’r of Soc. Sec., 496 F.3d 1253, 1261 (11th Cir.

2007); 20 C.F.R. § 404.900(b). The Appeals Council is required to “consider new,

material, and chronologically relevant evidence that the claimant submits.” Banks v.

Comm’r, Soc. Sec. Admin., 686 F. App’x 706, 709 (11th Cir. 2017) (citing Washington,

806 F.3d at 1320; 20 C.F.R. § 416.1476(b)(1)). “Evidence is chronologically relevant if it

‘relates to the period on or before the date’ of the ALJ’s decision.” Banks, 686 F. App’x at


	                                            8
709 (quoting 20 C.F.R. § 416.1476(b)(1)). New evidence is “material, and thus warrants

a remand, if ‘there is a reasonable possibility that the new evidence would change the

administrative outcome.’” Flowers v. Comm’r of Soc. Sec., 441 F. App’x 735, 745 (11th

Cir. 2011) (quoting Hyde v. Bowen, 823 F.2d 456, 459 (11th Cir. 1987)). And the Council

“must review the case if the administrative law judge’s action, findings, or conclusion is

contrary to the weight of the evidence currently of record.” Barclay v. Comm’r of Soc. Sec.

Admin., 274 F. App’x 738, 743 (11th Cir. 2008). But when the additional evidence

submitted is merely cumulative, or untimely, denial of review may be appropriate. Mitchell

v. Comm’r, Soc. Sec. Admin., 771 F.3d 780, 784 (11th Cir. 2014).

       When evaluating a request for review, the Appeals Council is not required to explain

its rationale for denying the request. See Mitchell, 771 F.3d at 784. On the other hand, it

may not perfunctorily adhere to the decision of the ALJ. Epps v. Harris, 624 F.2d 1267,

1273 (5th Cir. 1980). And while there is no duty to provide a detailed rationale, the Appeals

Council must apply the correct legal standards. Mitchell, 771 F.3d at 784. Failure to

provide a reviewing court with sufficient reasoning to determine whether those standards

have been applied mandates reversal. Hethcox v. Comm’r, Soc. Sec. Admin., 638 F. App’x

833, 836 (11th Cir. 2015) (internal citation omitted).

       For example, as the Mitchell court explained, remand was warranted in a case where

newly submitted evidence demonstrated that the factual predicate of the ALJ’s decision

changed. See Mitchell, 771 F.3d at 783; Epps, 624 F.2d at 1271–1273. In its decision, the

Appeals Council “merely noted that it had considered the additional evidence submitted,”

without providing any rationale. Mitchell, 771 F.3d at 784. The Mitchell court reasoned


	                                            9
that remand was warranted in that case because “the ALJ’s denial of benefits in Epps was

premised on the claimant’s lack of radical treatment. It was therefore apparent from the

record that when the Appeals Council affirmed the ALJ’s decision, it failed to consider the

claimant’s post-hearing evidence demonstrating he had recently been referred for

consideration of radical intervention.” Id. at 783 (internal citation omitted). Because of the

Council’s failure to evaluate the new evidence, the Eleventh Circuit remanded the case for

a determination based on the total record. Epps, 624 F.2d at 1273.

       Similarly, in Flowers v. Commissioner of Social Security, 441 F. App’x 735, 746

(11th Cir. 2011), the Eleventh Circuit remanded the claimant’s case where there was a

reasonable possibility that additional evidence submitted to the Appeals Council would

have changed the ALJ’s decision. The Appeals Council acknowledged that new evidence

had been submitted but made no further mention of the evidence in its decision. Id. The

ALJ had determined that the claimant could perform light work, which included lifting and

carrying 20 pounds occasionally and 20 pounds frequently. Id. at 739. The ALJ based this

determination on the opinion of a non-examining physician. Id. at 746.              The ALJ

discounted the opinions of the claimant’s treating physicians because their clinical findings

showed that the claimant’s abilities were either normal or only mildly affected. Id. The

ALJ also discredited the claimant’s subjective complaints primarily for the same reason.

Id. Among the additional evidence that the claimant submitted to the Appeals Council was

an April 2009 opinion from her treating physician that she could only lift and carry 10

pounds occasionally, and less than 10 pounds frequently. Id. at 739. The physician’s

opinion was supported by clinical findings from three examinations of the claimant. Id. at


	                                            10
746. In light of the additional evidence, particularly the April 2009 opinion of the

claimant’s treating physician, the court remanded the case to the Commissioner. Id. at 747.

       But additional evidence does not warrant a remand if it is cumulative of other record

evidence. For example, in Hoffman v. Astrue, 259 F. App’x 213, 220 (11th Cir. 2007), the

Eleventh Circuit held that remand was not warranted where the additional evidence (the

report of an orthopedist) was based on medical records already before the ALJ. After the

ALJ issued its decision denying benefits, an orthopedist who was not the claimant’s

treating physician examined the claimant. Id. at 215. Then, after reviewing the claimant’s

prior treatment records, the orthopedist concluded that the claimant was unable to obtain

gainful employment. Id. at 218. The Appeals Council considered this evidence, but denied

review. Id. The district court affirmed the denial of benefits, finding that new evidence

would be unlikely to change the outcome of the ALJ’s decision. Id. The Eleventh Circuit

also affirmed and concluded that the additional evidence was unlikely to change the

outcome because the orthopedist’s report was based on evidence already before the ALJ.

Id. at 220.

       Consistent with this precedent, the court here finds that the Appeals Council did not

provide enough rationale for a meaningful determination of whether it properly considered

the new evidence or improperly affirmed the ALJ’s decision. The Council declined review

because it determined that the ALJ’s decision was not contrary to the weight of the

additional evidence. R. 2. The Appeals Council perfunctorily concluded the following:

       In looking at your case, we considered the reasons you disagree with the
       decision and the additional evidence listed on the enclosed Order of Appeals
       Council. We considered whether the Administrative Law Judge’s actions,


	                                           11
       findings, or conclusion is contrary to the weight of the evidence currently of
       record.

       We found that this information does not provide a basis for changing the
       Administrative Law Judge’s decision.

R. 2. The April 8 opinion of Dr. Jackson was appropriately before the Appeals Council,

because it is new, material, and chronologically relevant.

       The Flowers case is instructive here. In Flowers there was a reasonable probability

that the evidence would have changed the ALJ’s decision. Here, also, there is a reasonable

probability that Dr. Jackson’s limitation to lifting 5 pounds would have altered the ALJ’s

conclusion that Travis can lift 20 pounds. As in Flowers, the ALJ here discredited Travis’

subjective complaints because he found that her abilities were only mildly limited. R. 29–

30. Just as the Flowers ALJ disregarded the opinions of the treating physicians because

their clinical findings showed only mild effects, here, the ALJ disregarded Dr. Jackson’s

opinion partly because his treatment of Travis was conservative. R. 28. In light of these

similarities, Flowers points to the conclusion that this case should be remanded after

Travis’ treating physician determined that she should lift only five pounds, just as the

Eleventh Circuit remanded in Flowers after the treating physician determined that the

claimant could lift 10 pounds occasionally and less than 10 pounds frequently. R. 789.

       Epps compels the same result. In Epps, the Appeals Council did not adequately

consider new evidence that contradicted the basis of the ALJ’s decision. 624 F.2d at 1273.

Here, for similar reasons, the court finds that Appeals Council failed to consider the April

8 limitation contradicting the ALJ’s determination that Travis had the RFC to lift and carry

up to 20 pounds occasionally and ten pounds frequently. R. 23. The VE expressly testified


	                                           12
that an individual limited to lifting and carrying ten pounds occasionally and less than ten

pounds frequently would be unable to find gainful employment. R. 59. Dr. Jackson’s plan

limiting Travis to lifting five pounds places her squarely within those dimensions. R. 789.

Though the Council is not required to detail its rationale, it has not provided the court with

sufficient reasoning to determine that it correctly evaluated Travis’ new evidence. See

Hethcox, 638 F. App’x at 836 (finding that the failure to provide a reviewing court with

sufficient reasoning to determine whether those standards have been applied mandates

reversal).

       Moreover, this case is distinguishable from Hoffman, 259 F. App’x at 220, where

the claimant’s appeal was denied because the additional evidence was cumulative of the

record. In Hoffman, the additional evidence came from a non-treating physician who

examined the patient once. But here Dr. Jackson has been Travis’ primary treating

physician for a number of years. And, unlike in Hoffman, where the physician based her

opinion on old medical records from other doctors, Dr. Jackson based his opinion on a new,

in-person examination of Travis. R. 788–89.

       The Commissioner maintains that Dr. Jackson’s opinion is cumulative of the record

evidence because Travis testified at the hearing that she is limited to lifting five pounds.

Doc. 14 at 11. The court does not agree that a treating physician’s medical opinion and

treatment plan is cumulative of the subjective testimony of a claimant, especially when the

ALJ has rejected that testimony as not credible. R. 29–30; accord Phillips v. Barnhart, 357

F.3d 1232, 1240 (11th Cir. 2004) (internal citation omitted) (holding that a treating

physician’s opinion “must be given substantial or considerable weight unless ‘good cause’


	                                            13
is shown to the contrary”); Perez v. Schweiker, 653 F.2d 997, 1001 (5th Cir. 1981) (opining

that “unless there is good cause shown to the contrary, the opinion, diagnosis and medical

evidence of the treating physician, especially when the consultation has been over a

considerable length of time, should be accorded considerable weight”). Instead, the court

finds that the evidence relating to the April 8 examination by Dr. Jackson is new and

material.   Ultimately, the undersigned finds that the Appeals Council perfunctorily

affirmed the decision of the ALJ and did not provide enough rationale for the court to

determine that it properly considered the new evidence Travis submitted.

                                   V. CONCLUSION

       Based on the foregoing, the undersigned concludes that the Commissioner’s

decision is not supported by substantial evidence and based upon the proper legal

standards. It is therefore ORDERED that the decision of the Commissioner denying

benefits is REVERSED and this matter is REMANDED to the Administrative Law Judge

for the purpose of issuing a new disability determination consistent with this opinion.

       A final judgment will be entered separately.

       DONE this 16th day of November, 2018.




	                                           14
